Final
This office action is in response to Applicant’s amendment filed on 3/22/22.
		           Response to Applicant’s arguments
The Applicants arguments have been fully considered, however are not found persuasive.
			 Response to Applicant’s remarks

With respect to claims 1, 11 and 16 on page 8, the Applicant argues the combination of the Kocberber et al. and Yong references do not teach that the data sets are gapless.
The Examiner respectfully disagrees with the statement, and initially points to paragraph ([0026]), the select-gapless data set may include multiple data tuples each of which map a feature subset to a disk health class. Further, the feature subset may refer to a collection of values representative of a reduced set of the features (or attributes) captured in SMART data (described above — see e.g., FIG. 1) for a given physical storage disk at a given point in time, whereas the disk health class, derived from the SCSI error codes, may refer to a value reflective of the operating state (e.g., normal or failed) of the given physical storage disk at the given point in time. Thus, as referenced in paragraph ([0074]) of the Kocberber et al. reference, the data source component may be used to select a Training data set 611, Test data set 612, validation data set 613, as well as input data set 614, wherein, the data source component 610 includes components that allows a user to provide authentication information that allows the user to access the datasets. Further, data source/s may be one or more containers of data stored in a database that may be additionally specified within the GUI, wherein, as further specified in paragraph ([0075]), the GUI may include Preprocessing Parameter Specification component 620 for specifying preprocessing parameter specifications, wherein, some of the preprocessing parameters that may be specified include, without limitation, Heads_up_Period 621, Failure_Time 622, Healthy/Failed Disk ratio 623, and E-Factor 624.  Even further, the Examiner points to paragraph ([0077 – 0079]), wherein, as noted impending failure time as well as confidence measure associated with the impending failure data prediction may be displayed for a set of one or more Disk IDS. Also, the tabular display may include attribute values, failure alerts, general disk health and prediction confidence values for a number of monitored disk drives with Disk SNs (Serial Numbers) 710 (710-1, 710-2, . . . , 710-N). Thus, it is obvious that the data source component which includes components that allows a user to provide authentication information that allows the user to access the datasets or gapless data set, which provide health information for a disk health class. Also, as noted in paragraph ([0078]), the tabular display may include attribute values, failure alerts, general disk health and prediction confidence values for a number of monitored disk drives with Disk SNs (Serial Numbers) 710 (710-1, 710-2, . . . , 710-N) which may refer to a value reflective of the operating state (e.g., normal or failed) of the given physical storage disk at the given point in time.

Thus, the Kocberber et al. reference teaches obtaining a select-gapless dataset ([0074 – 0075]) and ([0077 – 0079]).

With respect to claims 1, 11 and 16 on pages 8-9, the Applicant argues the Yong reference does not teach the amended portion of “wherein the proactive response comprises issuing a disk replacement order to a sales client”.

The Examiner respectfully disagrees with the statement, and initially points to (page 3, lines 8-20) of the Yong reference, wherein, proactive measures may be taken, for example, moving workloads to healthy storage devices may also improve service availability, wherein to build an accurate online prediction model, both storage device-level sensor (S.M.A.R.T) data and system-level signals are evaluated to identify storage devices that may be likely to fail. Further, a combination of system-level signals and storage device-level sensor data may provide an indication of the likelihood of a storage device, wherein, the system-level factors and storage device-level factors may be evaluated against a failure prediction model. Further, the Examiner also points to (page 3, lines 30-34), wherein, as noted, existing approaches have attempted to train a prediction model from historical storage device failure and use the trained model to predict if a storage device will fail (for ex., whether a storage device will be operational or not) in near future, and proactive remediation, such as replacement of failure-prone storage devices, may then be taken. Thus, it is obvious that issuing disk replacement orders to sales clients can be done.
Thus, the Yong reference teaches “wherein the proactive response comprises issuing a disk replacement order to a sales client” (page 3, lines 30-34).

			 	    35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4, 8-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1).

	With respect to claims 1, 11 and 16, the Kocberber et al. teaches obtaining a select-gapless dataset ([0074] - the data source component may be used to select a Training data set 611, Test data set 612, validation data set 613, as well as input data set 614, wherein, the data source component 610 includes components that allows a user to provide authentication information that allows the user to access the datasets), ([0075]) and ([0077 – 0079]); initializing a classification learning model ([0078] – the Disk Health 740 for each disk may be classified by the RNN LSTM (Classifier Output 705) to be in a numerical range between 0.0 (Healthy 706) and 1.0 (Failed 707) as shown by each of the entries in column 740, and explained in legend 703. Thus, the Prediction of Failure Alert 730 and Disk health 740 may also have an associated historical confidence measure 750, displayed by the individual values 740-1, 740-2, . . . , 740N, respectively. Further, 740 and 750 are based on historical values derived from previous observations and model behavior to demonstrate how accurate the model was performing since deployment. Thus, it is obvious that a classification model is initialized, in order to learn the previous observations and model behavior of each disk, for example, failure alert and disk health, wherein, based on this data, it can be determined how accurate the model was performing since deployment) and ([0079 - 0080]); applying incremental learning to the classification learning model using the select-gapless dataset to obtain a set of disk failure forecasts for a set of storage disks ([0079] – disk information is taken, for example, disk with disk ID 710-2 is shown to be in a disk health value of `0.93`, with a prediction confidence of `98%` 740-2. Thus, Disk-2 is considered close to failure, and a Failure Alert of `YES` has been issued for Disk-2 710-2, thus, each disk may be analyzed with a disk health value and a prediction confidence score, wherein, based on this incremental learning, a Failure Alert Values of YES/No is a binary decision that may be made in some embodiments of the invention using predefined thresholds is applied(during model training)associated with determined disk health values, and the output may be in the form of a constantly maintained chart that provides the disk health parameters for all the analyzed disks in the facility).
	The Kocberber et al. reference does not teach and performing a proactive response based on the set of disk failure forecasts, wherein the proactive response comprises issuing a disk replacement order to a sales client.
	The Yong reference teaches and performing a proactive response based on the set of disk failure forecasts (page 3, lines 8-20 – Proactive measures may be taken, for example, moving workloads to healthy storage devices may also improve service availability, wherein to build an accurate online prediction model, both storage device-level sensor (S.M.A.R.T) data and system-level signals are evaluated to identify storage devices that may be likely to fail. Further, a combination of system-level signals and storage device-level sensor data may provide an indication of the likelihood of a storage device, wherein, the system-level factors and storage device-level factors may be evaluated against a failure prediction model), wherein the proactive response comprises issuing a disk replacement order to a sales client (page 3, lines 30-34).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of and performing a proactive response based on the set of disk failure forecasts into the claimed invention.
The motivation for and performing a proactive response based on the set of disk failure forecasts is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 2, 12 and 17, all of the limitations of claims 1, 11 and 16 have been addressed. 
	The Kocberber et al. reference does not teach wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class; reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class; and imputing a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples.
	The Yong reference teaches wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class (page 5, lines 13-18 – the metric collector 125 may store the obtained metrics in a database 150, arranged by relationships between metrics and physical storage device, etc., wherein, two categories of data are collected, storage device metrics and computing system metrics which can also be for example, the feature set and disk health class); reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class (page 5, line 24 – page 6, line 22 –  changes in feature value may take place over time, wherein, a feature of the feature set may be removed, and the prediction model may be retrained without the feature of the feature set. Also, the feature of the feature set may also be removed from the testing dataset, wherein, if the prediction model more accurately predicts the model without the feature than with the feature, the feature will be removed from the feature set because it is determined not to be a predictive feature, thus, the feature set generator may create a reduced or modified feature set based on the validation); and inputting a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples (page 5, line 24 – page 6, line 22 –  changes in feature value may take place over time, wherein, a feature of the feature set may be removed, and the prediction model may be retrained without the feature of the feature set. Also, the feature of the feature set may also be removed from the testing dataset, wherein, if the prediction model more accurately predicts the model without the feature than with the feature, the feature will be removed from the feature set because it is determined not to be a predictive feature, thus, the feature set generator may create a modified feature set based or second set of tuples based on the validation). 
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class; reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class; and imputing a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples into the claimed invention.
The motivation for wherein obtaining the select-gapless dataset, comprises: obtaining, from an auto-support database, a raw dataset comprising a first set of data tuples, each comprising a feature set and a disk health class; reducing the raw dataset to a select dataset comprising a second set of data tuples, each comprising a feature subset of the feature set and the disk health class; and imputing a set of missing data values in the select dataset to obtain the select-gapless dataset comprising a gapless version of the second set of data tuples is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 3, 13 and 18, all of the limitations of claims 2, 12 and 17 have been addressed. 
	The Kocberber et al. reference does not teach further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms, wherein the feature subset comprises features commonly selected by the set of feature selection algorithms, wherein the raw dataset is reduced based on the feature subset.
	The Yong reference teaches further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms (page 5, lines 24-58 – three different window sizes may be used in calculating Diff, Bin and Sigma, wherein,  a number of features may be identified from the storage device metrics and computing system metrics, thus, based on the algorithm of the window sizes, a number of features may be identified), wherein the feature subset comprises features commonly selected by the set of feature selection algorithms (page 5, lines 24-58 – three different window sizes may be used in calculating Diff, Bin and Sigma, wherein,  a number of features may be identified from the storage device metrics and computing system metrics, thus, based on the algorithm of the window sizes, a number of features may be identified), wherein the raw dataset is reduced based on the feature subset (page 5, line 24 – page 6, line 22 –  changes in feature value may take place over time, wherein, a feature of the feature set may be removed, and the prediction model may be retrained without the feature of the feature set. Also, the feature of the feature set may also be removed from the testing dataset, wherein, if the prediction model more accurately predicts the model without the feature than with the feature, the feature will be removed from the feature set because it is determined not to be a predictive feature, thus, the feature set generator may create a reduced or modified feature set based on the validation).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms, wherein the feature subset comprises features commonly selected by the set of feature selection algorithms, wherein the raw dataset is reduced based on the feature subset into the claimed invention.
The motivation for further comprising: prior to reducing the raw dataset to the select dataset: identifying the feature subset of the feature set using a set of feature selection algorithms, wherein the feature subset comprises features commonly selected by the set of feature selection algorithms, wherein the raw dataset is reduced based on the feature subset is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 4, 14 and 19, all of the limitations of claims 3, 11 and 16 have been addressed. 
	The Kocberber et al. reference does not teach wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm.
	The Yong reference teaches wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm (column 6, lines 24-29 – different algorithms may be used).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm into the claimed invention.
The motivation for wherein the set of feature selection algorithms comprises an extreme gradient boosting (XGB) algorithm, a light gradient boosting model (LGBM) algorithm, an extra tree algorithm, a decision tree algorithm, a gradient boost algorithm, an adaptive boosting (AdaBoost) algorithm, and a random forest algorithm is for improved service availability (page 3, lines 8 - Yong).


With respect to claims 8 and 15, all of the limitations of claims 7 and 11 have been addressed. 
	The Kocberber et al. reference does not teach wherein the proactive response further comprises alerting a storage system administrator.
	The Yong reference teaches wherein the proactive response further comprises alerting a storage system administrator (page 3, lines 8-20 – storage device errors may be reflected by system level signal such as operating system (OS) events).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of wherein the proactive response further comprises alerting a storage system administrator into the claimed invention.
The motivation for wherein the proactive response further comprises alerting a storage system administrator is for improved service availability (page 3, lines 8 - Yong).

With respect to claims 9 and 20, all of the limitations of claims 1 and 16 have been addressed. 
	The Kocberber et al. reference does not teach further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores; and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts, wherein the proactive response is performed further based on the ranked set of disk failure forecasts.
	The Yong reference teaches further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores (page 3, lines 8-15 – to build an accurate online prediction model, both storage device-level sensor data and system level signals are evaluated to identify storage devices that may be likely to fail, wherein, a learning model is used that may learn the characteristics of previous faulty storage devices and rank the current storage devices based on how likely they are to experience errors in the near term. Further, a combination of system-level signals and storage device level sensor data may provide an indication of a score or likelihood of a storage device); and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts (page 3, lines 8-15 – to build an accurate online prediction model, both storage device-level sensor data and system level signals are evaluated to identify storage devices that may be likely to fail, wherein, a learning model is used that may learn the characteristics of previous faulty storage devices and rank the current storage devices based on how likely they are to experience errors in the near term. Further, a combination of system-level signals and storage device level sensor data may provide an indication of a score or likelihood of a storage device, thus, it is obvious that the storage devices are ranked based on a combination or system-level signal and storage device level sensor data which provide a score or likelihood to obtain a ranked set of disk failure forecasts), wherein the proactive response is performed further based on the ranked set of disk failure forecasts (page 3, lines 8 – 20 – the proactive response is performed based on an accurate online prediction model, both storage device-level sensor data and system level signals are evaluated to identify storage devices that may be likely to fail, wherein, a learning model is used that may learn the characteristics of previous faulty storage devices and rank the current storage devices based on how likely they are to experience errors in the near term. Further, a combination of system-level signals and storage device level sensor data may provide an indication of a score or likelihood of a storage device).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Yong to incorporate the limitations of further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores; and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts, wherein the proactive response is performed further based on the ranked set of disk failure forecasts into the claimed invention.
The motivation for further comprising: prior to performing the proactive response: applying a prediction reliability algorithm to the set of disk failure forecasts to obtain a set of confidence-credibility scores; and ranking the set of disk failure forecasts based on the set of confidence-credibility scores to obtain a ranked set of disk failure forecasts, wherein the proactive response is performed further based on the ranked set of disk failure forecasts is for improved service availability (page 3, lines 8 - Yong).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Pavletic et al. (U.S. Pub. No. 2019/0295114).

	With respect to claim 5, all of the limitations of claim 2 have been addressed.
 The Kocberber et al. reference does not teach wherein the set of missing data values is imputed using median substitution.
	The Pavletic et al. reference teaches wherein the set of missing data values is imputed using median substitution ([0155] - median substitution can be used for inputting missing data values).
Thus, it  would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Pavletic et al. to incorporate the limitations of wherein the set of missing data values is imputed using median substitution into the claimed invention.
The motivation for wherein the set of missing data values is imputed using median substitution is for improved memory ([0005] - Pavletic et al.).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Dirac et al. (U.S. Pub. No. 2015/0379430).

	With respect to claim 6, all of the limitations of claim 1 have been addressed.
 The Kocberber et al. reference does not teach wherein the classification learning model is a stochastic gradient descent classifier.
The Dirac et al. reference teaches wherein the classification learning model is a stochastic gradient descent classifier ([0270] - stochastic gradient techniques can be used).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Dirac et al. to incorporate the limitations of wherein the classification learning model is a stochastic gradient descent classifier into the claimed invention.
The motivation for wherein the classification learning model is a stochastic gradient descent classifier is for improved quality of predictions ([0090] - Dirac et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kocberber et al. (U.S. Pub. No. 2020/0104200) in view of Yong (WO 2020/000404 A1) and further in view of Chintalapati et al. (U.S. Pub. No. 2019/0377625).

With respect to claim 10, all of the limitations of claim 9 have been addressed.
 The Kocberber et al. reference does not teach wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework.
The Dirac et al. reference teaches wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework ([0019 – inductive logic programming can be used as a prediction reliability algorithm).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Kocberber et al. and Dirac et al. to incorporate the limitations of wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework into the claimed invention.
The motivation for wherein the prediction reliability algorithm is an inductive conformal prediction (ICP) framework is for improved reliability ([0005] - Dirac et al.).
   
   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	  

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
           
           EA
        6/18/22